Title: To Thomas Jefferson from John Pope, 30 December 1808
From: Pope, John
To: Jefferson, Thomas


                  
                     Dr Sir
                     
                     Senate Chamber—December 30th 08.
                  
                  I beg leave to send you enclosed a recommendation of G. Poindexter Esqr. to fill the vacancy occasioned by the resignation of Judge Bruin—I am respectfully yours &c
                  
                     John Pope.
                  
               